Exhibit 10.31

 

SECOND AMENDMENT TO

HELEN OF TROY LIMITED

2008 EMPLOYEE STOCK PURCHASE PLAN

 

This Second Amendment (“Second Amendment”) to the Helen of Troy Limited 2008
Employee Stock Purchase Plan (the “Plan”) is approved by the Board of Directors
of Helen of Troy Limited on this 8th day of November, 2017 and is effective as
of January 1, 2018.

 

Article I

DEFINITIONS

 

All capitalized terms not defined herein shall have the meaning assigned to them
in the Plan.

 

Article II

AMENDMENTS

 

1.         Section 2(f). Section 2(f) of the Plan is hereby amended and restated
in its entirety to read as follows:

 

“2(f). “Compensation” shall mean an Employee’s wages or salary paid directly by
(or through the payroll provider of) the Company or a Designated Subsidiary, and
which are reportable as wages or other compensation on the Employee’s Form W-2
issued by the Company or a Designated Subsidiary, plus pre-tax contributions of
the Employee under a cash or deferred arrangement (401(k) plan) or cafeteria
plan maintained by the Company or a Designated Subsidiary, but excluding,
however, (a) non-cash fringe benefits, (b) special payments as determined by the
Committee (e.g., moving expenses, unused vacation, severance pay), (c) income
from the exercise of stock options or other stock- based awards, stock
purchases, or from the vesting, settlement or other event related to stock-based
awards, (d) income from bonuses and (e) any other items of Compensation as
determined by the Committee. Consistent with Section 13 of the Plan, the
Committee shall have sole and absolute discretion to determine the application
of this definition to Participants in non-United States jurisdictions, in a
uniform and nondiscriminatory basis in accordance with Section 423 of the Code
to the extent the option is intended to qualify under Section 423 of the Code.”

 

2.         Section 4.4. The following provision is hereby added immediately
following Section 4.3 of the Plan:

 

“4.4.  Subject to the discretion of the Committee, if a Participant goes on a
leave of absence during which the Participant receives Compensation, payroll
deductions from Compensation on behalf of the Participant shall continue and any
amounts credited to the Participant’s individual account may be used to purchase
shares of Common Stock as provided under this Plan. If a Participant goes on a

 

 





--------------------------------------------------------------------------------

 



 

leave of absence during which the Participant does not receive Compensation,
payroll deductions taken on behalf of the Participant shall be discontinued and
no other contributions shall be permitted (unless required by applicable law or
otherwise determined by the Committee, in a uniform and nondiscriminatory basis
in accordance with Section 423 of the Code to the extent the option is intended
to qualify under Section 423 of the Code), but any amounts then credited to the
Participant’s individual account may be used to purchase shares of Common Stock
on the next applicable Exercise Date. Where the period of leave exceeds three
months and the Participant’s right to employment is not guaranteed either by
statute or by contract, employment will be considered to have terminated three
months and one day following the commencement of such leave.”

 

Article III

GENERAL

 

Except as expressly set forth herein, this Second Amendment shall not by
implication or otherwise alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Plan,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect.

2

--------------------------------------------------------------------------------